Citation Nr: 0016265	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-46 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for limited 
motion of the temporomandibular articulation, status post 
surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1977 to July 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.     

The Board notes that in the appellant's May 1996 Notice of 
Disagreement (NOD), the appellant requested a hearing at the 
RO before a local hearing officer.  However, the Board 
observes that although the RO scheduled hearings in December 
1996 and November 1997, the evidence of record reflects that 
the appellant did not report to either hearing.  

The Board further notes that in a July 1999 rating action, 
the RO increased the appellant's disabling rating for his 
service-connected lumbosacral strain from 10 percent to 20 
percent disabling.  There is no indication from the 
information of record that the appellant filed a Notice of 
Disagreement.  Accordingly, this issue is not before the 
Board for appellate consideration.


FINDING OF FACT

The appellant's service-connected temporomandibular joint 
(TMJ) syndrome is currently manifested by limited motion of 
temporomandibular articulation to 15 millimeters, with pain 
upon opening and closing the temporomandibular joint. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for limited 
motion of the temporomandibular articulation, status post 
surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.150, Diagnostic Code 9905 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In June 1984, the appellant underwent a VA examination.  At 
that time, he stated that in 1979, while he was in the 
military, he underwent surgery in order to correct an 
obtrusive mandible.  The appellant indicated that he had the 
surgery intraorally and that his teeth were wired together 
for 11 months following the surgery.  The physical 
examination showed that the appellant was missing teeth 
numbers 19, 25, 26, and 30, replaced by fixed bridgework.  
The appellant had bilateral posterior crossbites and end to 
end anterior occlusion.  An x-ray showed impacted teeth 
numbers 1 and 6.  The subcondylar cuts that were created by 
his surgery were evident bilaterally in the mandibular rami 
and appeared well healed.  Following the physical examination 
and a review of the x-ray, the examining physician diagnosed 
the appellant as status post mandibular orthognathic surgery, 
with excellent cosmetic and functional result.  

A private medical statement from J.T.J., D.D.S., dated in 
March 1994, shows that at that time, Dr. J. stated that he 
had recently treated the appellant after he had complained 
that his teeth were sensitive to hot and cold.  At the time 
of the examination, the appellant gave a history of his in-
service orthognathic surgery.  Dr. J. indicated that the 
appellant had severe malocclusion, with a lack of incisal and 
cuspid guidance, which therefore caused heavy cross tooth and 
cross arch balancing interference.  

In Dr. J.'s March 1994 statement, Dr. J. noted that the 
extra-oral examination showed that there was a clicking or 
popping noise associated with the right temporomandibular 
joint upon opening.  The appellant noted that he had soreness 
with the right temporomandibular joint when biting hard 
objects.  There was a good range of motion in the opening, 
but there was restriction in the right and left lateral 
border movements.  The intra-oral examination showed that the 
mucosal tissues appeared to be within normal limits.  X-rays 
revealed a large radiolucent area in the mandibular anterior 
segment and a periapical radiolucency which was developing at 
the apex of number 31.  The gingival tissues were quite 
fibrotic, with rolled margins, and there was evidence of 
marginal inflammation throughout.  The occlusal examination 
revealed an orthodontic malocclusion with minimal overjet, 
overbite and crossbite in both the right and left bicuspid 
regions.  Tooth number 6 was impacted.  The diagnosis was 
that the appellant had generalized marginal gingival 
inflammation, with incipient to moderate periodontal osseous 
destruction and with isolated areas of more advanced 
destruction, particularly in the molar regions.  Dr. J. 
stated that the appellant's case was complicated by a 
significant orthodontic malocclusion, impacted number 6, 
varying degrees of furcation involvements in all molar 
regions, multiple areas of gingival recession, with minimal 
or lack of attached gingiva on the facial of teeth numbers 
20, 27, and 29, and poor oral hygiene.  

A private medical statement from A.N., D.D.S., dated in 
November 1994, shows that at that time, Dr. N. stated that he 
had been treating the appellant since 1989.  Dr. N. indicated 
that the appellant's major problems included severe 
malocclusion and periodontal problems.  According to Dr. N., 
he had referred the appellant to a periodontist who had 
recommended supplementary orthodontic treatment.  Dr. N. 
noted that the appellant reported that he had undergone 
orthognathic surgery in the military, but that the surgery 
did not correct his malocclusion.  According to Dr. N., the 
appellant's surgery had contributed greatly to his present 
periodontal problems.  

A VA examination was conducted in June 1995.  At that time, 
the appellant gave a history of his in-service orthodontic 
surgery.  The physical examination of the dental structures 
was difficult due to the limiting opening of the jaw to 
approximately 15 millimeters.  Teeth numbers 1, 19, 25, 26, 
and 30 were missing.  Tooth number 6 was impacted and not 
visible in the oral cavity.  Restorations were found on teeth 
numbers 2, 3, 5, 12, 13, 14, 17, and 28.  There was a bridge 
from tooth number 18 to tooth number 20, replacing tooth 
number 19, from tooth number 24 to tooth number 27, replacing 
teeth numbers 25, and 26, and from tooth number 29 to tooth 
number 31, replacing tooth number 30.  Teeth numbers 13 and 
31 had been treated with root canal therapy.  Bone loss was 
noticed visibly around the maxillary molar teeth, both right 
and left sides and around tooth number 31.  All other teeth 
were intact, and periodontal information was visible around 
all posterior teeth.  Otherwise, all other soft tissue 
structures appeared to be within normal limits.  X-rays 
showed bone loss in the maxillary posterior areas and in the 
area in the tooth number 31.  A periapical lesion was noted 
on the mesial root which was asymptomatic.  A midline 
ligation wire was visible on the anterior border of the right 
ascending ramus of the mandible with approximately an 8 
millimeter discrepancy in the surface of the apparent site of 
the orthognastic surgery junction.  

In the appellant's June 1995 VA examination, the examining 
physician stated that the appellant's primary complaint was 
related to his temporomandibular joint, with a complaint of 
limited opening ability and of chronic pain, bilaterally, in 
both TMJ areas.  The examiner stated that as previously 
noted, the appellant's opening ability was limited to 
approximately 15 millimeters maximum.  The appellant also 
related a sensation of popping in both the right and left 
temporomandibular joints when chewing or opening and closing.  
According to the appellant, he experienced headaches 
occasionally when chewing, and experienced pain, especially 
on the right temporomandibular joint area near the site of 
his orthognastic surgery.  The appellant further indicated 
that since the surgery, he had also experienced a numbness 
near the left border of the mandible extending down into the 
cervical area approximately three centimeters, and also a 
numbness in the midline area at the interior border of the 
mandible.  The examiner noted that the clinical evaluation of 
the temporomandibular joints revealed a noticeable popping, 
bilaterally, when the appellant opened or closed, and 
bilateral tenderness to palpation, especially on the right 
masseter area near the temporomandibular joint.  The 
appellant also experienced pain when he was asked to open and 
close the temporomandibular joint on command.  

A private medical statement from D.S.B., D.D.S., dated in 
November 1995, shows that at that time, Dr. B. stated that he 
had recently examined the appellant and reviewed his x-rays.  
According to Dr. B., it was very clear that the facial 
skeletal problem that the appellant had was the result of his 
original jaw surgery.  

In November 1995, the RO received a second private medical 
statement from Dr. D.S.B., dated in December 1994.  The 
statement reflects that at that time, Dr. B. indicated that 
he had recently examined the appellant after he had 
complained of difficulty chewing and persistent discomfort 
from both temporomandibular joints, with noise from the 
joints.  Dr. B. indicated that in 1979, the appellant had a 
mandibular osteotomy.  According to the appellant, following 
his surgery, he noted that he had difficulty with opening, 
and that with progressive time, he noted that he had more and 
more discomfort from the temporomandibular joints.  The 
appellant reported that there was also no improvement in his 
occlusion.  Dr. B. reported that upon physical examination, 
the appellant had a definite mandibular asymmetry, with the 
chin to the left about 3 to 4 millimeters.  Intraorally, he 
had a Class III dental relationship, with an open bite of 
about "1.5 to 2.0" in the incisor region.  He also had 
occlusal asymmetry with bilateral posterior crossbite.  In 
the maxilla, his malocclusion seemed to be due to the 
maxillary right first premolar that did not erupt and led to 
the collapse on that quadrant.  In the mandible, he was 
missing multiple anterior teeth and had some type of 
prosthesis, replacing the incisors on the right side.  He 
also had some posterior bridges.  The temporomandibular joint 
examination was noteworthy in that he had crepitus from the 
right temporomandibular joint during opening and closing and 
had a pop from the left joint at 25 millimeters and a 
reciprocal pop at 15 millimeters.  

In Dr. B.'s December 1994 statement, Dr. B. reported that in 
summary, the appellant had malunion of mandibular 
osteotomies, resulting in a significant malocclusion.  Dr. B. 
indicated that although he did not have the appellant's 
operative report, his guess was that somehow, the appellant's 
surgeon lost control over the mandibular fragments and simply 
did not achieve his/her planned occlusal objectives.  
According to Dr. B., the degree of skeletal and dental 
discrepancy ruled out simple relapse as the cause for that 
deformity.  

In a March 1996 rating action, the RO granted the appellant's 
claim of entitlement to service connection for limited motion 
of the temporomandibular articulation, status post surgery.  
At that time, the RO assigned a 30 percent disabling rating 
under Diagnostic Code 9905.  This rating has remained in 
effect up until the current claim.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Seattle, from September 1998 to April 1999, show 
intermittent treatment for the appellant's service-connected 
temporomandibular articulation.  The records reflect that in 
March 1999, the appellant was treated after complaining that 
he was unable to hold his mouth open unless he had more pain 
medication.  The examiner noted that she performed some 
cleaning and reinforced to the appellant the importance of 
brushing and flossing.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
evaluation in excess of 30 percent for limited motion of the 
temporomandibular articulation, status post surgery, is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  See 
Arms v. West, 12 Vet. App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  This finding is based 
in part on his assertion that his service-connected 
temporomandibular articulation has increased in severity.  
Proscelle, 2 Vet. App. at 629.  When the appellant submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence is of record and the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim has been met.    

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss due to 
pain and weakness as it relates to the adequacy of assigned 
disability ratings.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court stated that 38 C.F.R. § 4.40 
requires consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use.  Id. 
at 205-206.  The Court also stated that 38 C.F.R. § 4.45 
requires consideration of weakened movement, excess 
fatigability, incoordination, and pain on movement, in 
addition to limitation of motion.  Id. at 206.

As the appellant takes issue with the initial rating assigned 
following the grant of service connection for limited motion 
of the temporomandibular articulation, status post surgery, 
the Board must consider the applicability of a higher rating 
for the disability for the entire period in which the appeal 
has been pending.  See Fenderson v. West, 12 Vet. App. 119, 
125-127 (1999).  

As previously stated, the appellant's service-connected TMJ 
is currently evaluated as 30 percent disabling under 
Diagnostic Code 9905 for limited motion of temporomandibular 
articulation.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(1999).  That Diagnostic Code provides for a 30 percent 
rating where the inter-incisal range of motion is from 11 to 
20 millimeters, and a 40 percent rating where the inter-
incisal range of motion is from 0 to 10 millimeters.  Id.

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that his 
temporomandibular articulation causes him.  He states that he 
has chronic pain in his jaw and face and that he has limited 
opening ability.  The appellant further indicates that he has 
a sensation of popping in both the right and left 
temporomandibular joints when chewing or opening and closing.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

At the outset, the Board notes that the record shows that in 
September 1997, December 1997, May 1998, September 1998, 
January 1999, and June 1999, the appellant failed to report 
for scheduled VA examinations.  Therefore, the evidence 
expected from the outcome of those examinations is not before 
the Board for consideration.  Although the Board must assist 
an appellant who has submitted evidence of a well grounded 
claim, this duty to assist is not always a one-way street, 
and the appellant may not passively wait for assistance in 
those situations in which he may or should have information 
that is necessary in the development of his claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the instant case, the evidence of record shows that in the 
appellant's June 1984 VA examination, the appellant was 
diagnosed as status post mandibular orthognathic surgery, 
with excellent cosmetic and functional result.  In addition, 
in a private medical statement from Dr. J.T.J., dated in 
March 1994, Dr. J. stated that the appellant had severe 
malocclusion, with a lack of incisal and cuspid guidance, 
which therefore caused heavy cross tooth and cross arch 
balancing interference.  The Board further notes that in the 
November 1995 private medical statement from Dr. D.S.B., Dr. 
B. indicated that the appellant had a Class III dental 
relationship, with an open bite of about "1.5 to 2.0" in 
the incisor region.  The Board notes that Dr. B. did not 
designate whether he was referring to millimeters or some 
other form of measurement when he indicated "1.5 to 2.0" in 
the incisor region.  Dr. B. further reported that the 
temporomandibular joint examination was noteworthy in that 
the appellant had crepitus from the right temporomandibular 
joint during opening and closing and had a pop from the left 
joint at 25 millimeters and a reciprocal pop at 15 
millimeters.  According to Dr. B., the appellant had malunion 
of mandibular osteotomies, resulting in a significant 
malocclusion.  Moreover, the Board observes that in the 
appellant's most recent VA examination, in June 1995, the 
examining physician noted that the physical examination of 
the dental structures was difficult due to the limiting 
opening of the jaw to approximately 15 millimeters.  

The Board has considered the evidence of record but finds 
that there is no basis for a higher evaluation under 
Diagnostic Code 9905.  In light of the above, the evidence of 
record does not show that the inter-incisal range of motion 
is from 0 to 10 millimeters.  In this regard, the Board 
observes that although there is a discrepancy in the November 
1995 statement from Dr. B. in that at that time, he stated 
that on the one hand, the appellant had an open bite of about 
"1.5 to 2.0" in the incisor region, and on the other hand, 
the appellant had a pop from the left joint at 25 millimeters 
and a reciprocal pop at 15 millimeters, this discrepancy is 
later clarified by the subsequent VA examination in June 1995 
which shows that at that time, the appellant's opening 
ability was limited to approximately 15 millimeters maximum.  
Therefore, since the evidence of record does not show that 
the inter-incisal range of motion is from 0 to 10 
millimeters, a rating in excess of 30 percent is not 
warranted under Diagnostic Code 9905.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain") and 4.45 
(consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See DeLuca, 8 Vet. App. 
at 202.  As previously stated, in the appellant's June 1995 
VA examination, the examiner noted that the clinical 
evaluation of the temporomandibular joints revealed a 
noticeable popping, bilaterally, when the appellant opened or 
closed, and bilateral tenderness to palpation, especially on 
the right masseter area near the temporomandibular joint.  In 
addition, the appellant also experienced pain when he was 
asked to open and close the temporomandibular joint on 
command.  Based on the appellant's reports of pain and the 
fact that tenderness was noted on the June 1995 VA 
examination, the Board finds that no more than a 30 percent 
evaluation is warranted under 38 C.F.R. §§ 4.40, 4.45 (1999).  
Thus, when considering the impact of pain and functional loss 
associated therewith, it is of particular significance that 
the results of both the private and VA examinations conducted 
in 1994 and 1995, show that the appellant can open his mouth 
to 15 millimeters, which is beyond 10 millimeters (which is 
the criteria for the next higher, 40 percent, rating).  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1992) 
(explaining that functional loss due to pain is to be rated 
at the same level as functional loss where motion is 
impeded); see also Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  Therefore, a higher evaluation is not warranted.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. at 595.  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for limited motion of the 
temporomandibular articulation, status post surgery. 


ORDER

An evaluation in excess of 30 percent for limited motion of 
the temporomandibular articulation, status post surgery, is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

